DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/16/2020.  As directed by the amendment: claims 1, 19, 23 and 26-27 have been amended, claims 8, 17, 20 and 22 have been canceled and claims 9-13 and 15 are withdrawn.  Thus, claims 1-7, 14, 16, 18-19, 21 and 23-27 are presently pending in the application.
Response to Arguments
In light of the amendment to cancel claim 20, the examiner has withdrawn the previous drawing objections from the Non-Final office action.
Applicant argues on pages 12-13, the heights of both ends of the rigid standoffs are the same. However, no citation were provided to show where in Walsh discloses the heights are the same. The examiner maintains that two heights, h and H are shown in Figure 6A, which are distinct from one another. 
Applicant argues on page 13, Wash merely discloses controlling a tensile force through the cable, Walsh does not disclose controlling a compressive force through the cable. Applicant describes the second longitudinal member may be a cable to be inserted into recess (see applicant’s disclosure paragraph [0122]), therefore if analogous material is present, it is fully capable of performing the function of controlling a tensile force and compressive force. 
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 26 and 27 includes the limitation “the first height is greater than the second height,” which is not taught in the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, 16, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh et al. U.S. Publication 2017/0027735.

    PNG
    media_image1.png
    673
    549
    media_image1.png
    Greyscale

Regarding Claim 1, Walsh et al. discloses a frame assembly comprising: a first longitudinal member 634; a second longitudinal member 626 spaced apart from the first longitudinal member 634 (as seen in the annotated Figure 6A above); and a plurality of distance maintaining members 638 each having a first end and a second end (as seen in the annotated Figure 6A), the first end is fixed to the first longitudinal member 616 and the second end is slidably connected to the second longitudinal member 626 (distance maintaining members 638 is slidably and responds to the longitudinal members 616, as seen in Figures 6A-6B to allow the plurality of distance maintaining members 638 to maintain a distance between the first longitudinal member and the second longitudinal member). In addition, Walsh et al. discloses the 
Regarding Claim 2, Walsh et al. discloses wherein the first longitudinal member and the second longitudinal member each have ends with an intermediate portion there between (as seen in the annotated Figure 2 above), and the plurality of distance maintaining members 638 connect the first longitudinal member 634 and the second longitudinal member 626 such that the intermediate portion of the second longitudinal member moves relative to the intermediate portion of the first longitudinal member.
Regarding Claim 3, Walsh et al. discloses wherein the second longitudinal member 626 is parallel with the first longitudinal member 616.
Regarding Claim 4, Walsh et al. discloses wherein the frame assembly has ends with an intermediate portion there between (spaces/gaps formed between the distance maintaining members 638), and the intermediate portion of the frame assembly is configured to flex in response to a force applied in a lateral direction thereto.
Regarding Claim 5, Walsh et al. discloses wherein the first longitudinal member 634, comprises a flexible elastic layer (see paragraphs [0055] and [0075]) and a second longitudinal member 626 includes a third material (a cable, which is also flexible see paragraph [0072] and [0076]). 
Regarding Claim 6, Walsh et al. discloses wherein a length of each of the plurality of distance maintaining members is less than a length of each of the first longitudinal member and the second longitudinal member (as seen in the annotated Figure 6A above).
Regarding Claim 7, Walsh et al. discloses wherein adjacent ones of the plurality of distance maintaining members are separated by a distance, the distance being less than a length of each of the plurality of distance maintaining members (as seen in the annotated Figure 6A above).
Regarding Claim 14, Walsh et al. discloses wherein at least one of the plurality of distance maintaining members 638 is slidably (the members respond to the longitudinal members 616, as seen in Figures 6A-6B) connected to one of the first longitudinal member and the second longitudinal member (as seen in Figures 6A-6B).
Regarding Claim 16, Walsh et al. discloses wherein the second longitudinal member 626 has a first end and a second end with an intermediate portion (middle portion of the cable, as seen in the annotated Figure above), wherein the second end of the second longitudinal member 626 is connected to the second object 620 such that the second end of the second longitudinal member 626 moves in a direction that intersects a longitudinal direction of the second object (paragraph [0076]).
Regarding Claim 23, Walsh et al. discloses a motion assistance apparatus comprising: a first object 618 configured to attach to a first portion of a user; a second object 620 configured to attach to a second portion of the user; and a frame assembly including, a first longitudinal member 616/632/634 configured to connect the first object 618 and the second object 620, a second longitudinal member 626 spaced apart from the first longitudinal member 616/632/634, and a plurality of distance maintaining members 638 each having a first end and a second end (as 
Regarding Claim 24, Walsh et al. discloses a rotary body connected to one of the first longitudinal member and the second longitudinal member, wherein the frame assembly is configured to perform one of a flexion motion and an extension motion based on a direction of rotation of the rotary body (paragraphs [0217-0218] and claims 49 and 55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. U.S. Publication 2017/0027735.
Regarding Claim 18, Walsh et al. discloses a first object 618 and a second object 620. However in the embodiment used in the rejection Figure 6A does not expressly disclose the first object is configured to support a first portion of a user, and the second object is configured to support a second portion of the user, the first portion and the second portion of the user being on opposite sides of a joint of the user. 
Regarding Claim 19, Walsh et al. discloses wherein, the frame assembly is configured to apply a torque to the second object to rotate the second object relative to the first object, if a tensile force is applied to the second longitudinal member (paragraphs [0011-0012], [0040] and [0056]).
Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. U.S. Publication 2017/0027735 in view of Herr et al. U.S. Publication 2013/0296746.
Regarding Claims 21, 25, Walsh discloses wherein the first longitudinal member 634 and second longitudinal member is flexible (paragraph [0075]) and has an initial state of the frame assembly is a flexion state (paragraphs [0011-0012]). However, Walsh et al. does not expressly disclose the first longitudinal member is an elastic body. Herr et al. teaches a motion assistance device in the same field of endeavor for providing controlled movement of a knee joint (abstract) comprising a first and second longitudinal members 24, 26, wherein the longitudinal members are elastic (paragraphs [0011], [0043-0044]) for the purpose of having a material that would allow maximum extension of the device to allow users to have increased mobility (abstract and paragraphs [0042-0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walsh’s longitudinal member to be elastic as taught by Herr et al. for the purpose of having a material that would allow maximum extension of the device to allow users to have increased mobility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goor et al. U.S. Patent 5,178,137.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774